DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0054], “by displaying the image generated by the display controller 32 is displayed in the display device 4” should be corrected for clarity; 
In paragraph [0038], “as the command signal, there are a command input” should be corrected for clarity;
In paragraph [0075], “the transducer region 42 moves to the opposite side with the transducer region 42 interposed” should be corrected to “the region of interest R moves to the opposite side with the transducer region 42 interposed.”
Paragraphs as numbered in applicant’s pre-grant publication US 2019/0357890. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Each of claims 1 and 5-8 include variation on the language, the “transducer region in the ultrasound image,” which is not clearly defined in the specification and does not clearly indicate what the transducer regions is and how it is “in” the ultrasound image. The specification provides information in paragraph [0005] that the transducer regions is “an ultrasound transducer imaged in the ultrasound image,” but it is not apparent from the language how the ultrasound transducer itself would be reflected in the ultrasound image, as disclosed, as it is not an inherent effect of ultrasound transmission/reception to acquire the image. 
Moving the region of interest to “a discontinuous position on an opposite side” is also deemed indefinite for each of the claims. It is unclear what is meant by the term ‘discontinuous’ as it is unclear how a position can be defined as such in the context of the present invention. Applicant’s specification does not provide any additional information regarding the definition of the term ‘discontinuous’ in the given context. For the purposes of examination, ‘discontinuous’ is interpreted as the end or stopping point of the claimed movement vector. Further, the location “on an opposite side” is also unclear as the reference object or position is not ascertainable. In other words, it is difficult to determine where the region of interest moves to when its movement vector passes through a predetermined region containing the transducer region, as there is no other object, element, or position described in the claim. The additional element of the “transducer region interposed in the moving direction” does not provide further clarity, as it remains unclear what the transducer region is interposed between, opposite the 
Claim 6 includes determining the movement of a region of interest “to the discontinuous position on the opposite side with the transducer region interposed in the moving direction using at least one of a continuation time of the command input and a number of times of the command input after the region of interest abuts on the predetermined region, a moving speed of the command input, and a type of the command input. In addition to the indefiniteness of the terms ‘discontinuous,’ ‘opposite side,’ and ‘transducer region interposed in the moving direction’ as explained above, it is unclear what is defined by the limitation of “continuation of time” and “number of times of the command input after the region of interest abuts on the predetermined region.” In particular, it is difficult to ascertain how the region of interest abuts the predetermined region with respect to a time relative to the time and number of times of the command input. Further, the limitation “a type of command input” is vague and does not convey to one skilled in the art what is being claimed. 
For these reasons claims 1 and 5-8 are indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites “a processor…configured to generate an ultrasound image…receive a command input…and move a 
The judicial exception is not integrated into a practical application and the claim does not recite significantly more. The “processor comprising hardware”, the “ultrasound transducer,” and “the display” are recited at a “high level of generality” (i.e., as a generic computer element performing the generic functions of (1) generating an ultrasound image, (2) display the ultrasound image, (3) receiving a command input, and (4) moving a region of interest such that it amounts to no more than mere instructions to apply the exception using a generic computer as a pre- or post-solution activity. Additionally, the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by computer. Beyond this, the claims only recite two additional elements: (1) a transducer region based on an ultrasound signal received from an ultrasound transducer configured to emit ultrasound to an observation target and receive the ultrasound reflected on the observation target; and (2) a movement vector having a moving direction and a moving amount based on the command input passing through a predetermined region containing at least the transducer region in the ultrasound image and the region of interest being moved to a discontinuous position on an opposite side with the transducer region interposed in the moving direction. These additional elements simply specify the inherent nature of the function of ultrasound transducer, the definition of a vector, and an extra-solution activity of the data which do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, that the data used in executing the abstract idea is ultrasound images merely generally links the abstract idea to a particular technological environment, which does not represent sufficient integration into a practical application or significantly more than the abstract idea. Further, the ultrasound transducer is not recited as part of the device of claim 1, nor is it integral to the steps of claim 8, as it is merely a representation of the transducer which appears within the image data. The recitation “based on an ultrasound signal received from an ultrasound transducer...” represents extra-solution data gathering in the context of the claims. Claims 1 and 8 are therefore directed to an abstract idea. 
In consideration of each of the relevant factors and the claim limitations individually and in combination, claims 1 and 8 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The cited dependent claims also do not sufficiently link to a practical application or recite elements which constitute significantly more. Dependent claims 2-7 further specify features which, under their broadest reasonable interpretation, encompass defining a region within the ultrasound image (claim 2), receiving the command input from contact by a user (via a track pad in claim 3, but the track pad is not set forth as part of the device to which the claims are drawn), continuous movement of a region of interest in an image (via the processor in claim 4), discontinuous movement of the region of interest (via the processor in claim 5), the determination of whether the region of interest is moved to a discontinuous position based on at least one of a continuation time, a number of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamello (US 2016/0228089). Jamello teaches an intravascular ultrasound (IVUS) imaging system responsive to user input for moving an area of interest on ultrasound images on a display. 
Regarding claims 1 and 8, Jamello teaches an ultrasound observation device and corresponding method (medical imaging system shown in Fig. 1 [0006]) comprising a processor comprising hardware (processing unit 121 in personal computer 120), and the processor being configured to generate an ultrasound image containing a transducer region based on an ultrasound signal received from an ultrasound transducer configured to emit ultrasound to an observation target and receive the ultrasound reflected on the observation target: Fig. 2 displays ultrasound catheter system 200 including an IVUS catheter 202 whose transducer inherently emits ultrasound and receives reflected ultrasound. Further, “the IVUS imaging system displays at least one tomographic image of the area of interest” and “generates and displays at least one longitudinal image, wherein the longitudinal image represents a cut-plane of the sequence of tomographic images” ([0014]). The line represented by reference marker 338 in the longitudinal image 314 serves as “a longitudinal position indicator…to indicate the longitudinal cut plane position of the tomographic image” ([0030]). In other words, the longitudinal positon indicator 338 represent a region of interest, which is the tomographic image of interest displayed in 312.  An example image on the display screen as shown in Fig. 3 includes “the tomographic image 312 of the coronary artery” including a region with “a catheter mask 320 that identifies catheter location” ([0029]), and “the longitudinal image 314” including a region with “a catheter mask 330” ([0030]). Jamello further teaches the processor to cause a display to display the ultrasound image as in [0014] above and Fig. 3. Jamello also discloses the processor receiving a command input to move a region of interest set in the ultrasound image and move, when a movement vector having a moving direction and a moving amount based on the command input passes through a predetermined region containing at least the transducer region in the ultrasound image, the region of interest to a discontinuous position on an opposite side with the transducer region interposed in the moving direction: “The finger of hand 460 touches the touch screen 210 and then moves across the touch screen in a substantially vertical direction 682,” through the region containing the catheter mask 330, whereafter “the finger stops as indicated by the hand 460 in dashed lines and is lifted off the touch screen” as indicated in Fig. 6 ([0035]). As best understood by this claim language (see 112(b) analysis above), Jamello reads on the movement to discontinuous position (as illustrated by the dashed hand symbol indicating contact is removed from the touch screen) that has passed through the transducer region (as indicated by the vertical arrow indicating direction and length, the components of a vector having a moving direction and a moving amount), with the transducer region interposed between the start point and point of the vertical arrow. The result of “the substantially vertical touch movement causes the cut-plane of the longitudinal image to rotate,” “the longitudinal image 314” and “the cut-plane indicator 328 as illustrated in Fig. 3” to be updated ([0035]). The vertical input command across the transducer region containing the catheter mark 330 causes the longitudinal image to rotate, and therefore the tomographic area of interest to change accordingly relative to the position of the transducer region.
With regard to claim 4, Jamello teaches that the processor continuously moves the region of interest when the movement vector does not pass through the predetermined region in [0033]: “The finger of hand 460 touches the touch screen 210 at the minimum lumen area 574,” wherein “the finger of hand 460 then moves across the touch screen 210 in a substantially horizontal direction 572. The finger of hand 460 stops at the longitudinal position indicator 338 and is lifted .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jamello (US 2016/0228089) in view of Jamello (US 2015/0099968). 
Jamello (‘089) teaches all the elements of the ultrasound observation device according to claim 1, but does not directly disclose that the predetermined region is the transducer region. 
Jamello (‘968) discloses an analogous IVUS imaging system that displays ultrasound images containing a catheter mask to mark the position of the probe, wherein zoom functions based on user input vectors allow closer inspection of specific areas of interest. Specifically, Jamello (‘968) teaches that an “electronic image 411 may show a focal point with a catheter mask 455” ([0041]), wherein “in some examples, the context are 410 may be substantially the predetermined region and is same size and overlays the catheter mask 455, providing an example where the predetermined region is the transducer region. 
It would have been obvious to one of ordinary skill in the art to have modified Jamello (‘089) with the teaching of Jamello (‘968) to define the context area as the catheter mask, since “position of the context area 410 relative to the catheter mask may be especially advantageous for intravascular imaging applications where the area of image display region 400 enclosed by the catheter mask is substantially devoid of image data and provides a focal point around which a user may want to perform a zoom operation” ([0042]) to better evaluate an area of interest.

Claims 3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jamello (US 2016/0228089) in view of Sabata (US 2019/0357887). 
With respect to claim 3, Jamello teaches all the elements of the ultrasound observation device according to claim 1, but does not teach that the processor receives the command input from a track pad configured to detect a contact position of a contact object brought into contact by a user (bolded text not taught by reference). Instead, Jamello teaches that “the IVUS imaging system further includes a touch screen, wherein the system recognizes touch movements” ([0015]).
Sabata discloses an analogous ultrasound diagnosis system that displays and ultrasound endoscope in the generated ultrasound image and includes the function of selecting regions of interest that may be moved within the image. Sabata teaches that an “input device 5 includes a touch-pad or touch panel that detects the contact with the operator’s finger, or the like” in [0063], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jamello with the trackpad input device of Sabata to enable direct translation of the user’s movement onto the display device, as it represent a widely-used input method that would yield the same result as the operation of the touch screen of Jamello. 
With respect to claims 6 and 7, Jamello teaches all the elements of the ultrasound observation device according to claim 1, but does not disclose that the processor is further configured to determine whether the region of interest is moved to the discontinuous position (claim 6) and accordingly moves the region of interest to the discontinuous position (claim 7) on the opposite side with the transducer region interposed in the moving direction using at least one of a continuation time of the command input and number of times of the command input after the region of interest abuts on the predetermined region, a moving speed of the command input, and a type of the command input (bolded text not taught). 
Instead, Sabata discloses that “the number of contact positions is detected and output to the image processing apparatus 3,” and “based on the received information, the image processing apparatus 3 performs the signal processing corresponding to the input contact position, the moving direction of the contact position, the movement distance, and the number” ([0064]). As best understood by the language of the claims (see 112(b) analysis above), “the number of contact positions” of Sabata is being considered as a type of command input. Since the claim language specifies that the processor determines the movement of the region of interest is based the type of command input from Sabata reads on the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jamello with the teaching of Sabata to allow the number of contact positions detected allow the processing unit 121 to determine the vertical swiping across the catheter mask 330 for movement of the longitudinal and tomographic image. Since trackpads allow for direct user contact as input means, it is well known in the art that changing the number of contact points on the trackpad allows for additional programmed functionality. 

  
Allowable Subject Matter
Claim 5, in combination with parent claim 1, is drawn to subject matter that is neither taught nor fairly well suggested by the prior art. Allowability is contingent upon resolving all issues under 35 U.S.C. 101 and 35 U.S.C. 112(b). 
The following is a statement of reasons for the indication of subject matter which patentably distinguishes from the prior art:  The prior art neither teaches nor fairly well suggests the processor being configured to move the region of interest to a discontinuous position on an opposite side with the transducer region interposed in the moving direction when the region of interest abuts on the transducer region (emphasis added), in combination with each of the other limitations recited in claim 5 and parent claim 1. 
Jamello (‘089) teaches the movement of the region of interest to a discontinuous position on an opposite side with the transducer region interposed in the moving direction in ([0033]) as for claim 1 above, but is silent on the relationship between the position of the region of interest adjacent to the transducer region. 
As discussed for claim 2, the combination of Jamello (‘089) and Jamello (‘968) teaches that the predetermined region is the transducer region, but does not in combination teach the movement of the region of interest relative to its position abutting the transducer region. Jamello (‘986) on its own also does not teach the discontinuous movement of the engage position on the image to an opposite side either when abutting or passing through the transducer region. 
As discussed for claim 3 and 6-7, the combination of Jamello (‘089) and Sabata teaches that the region of interest moves to a discontinuous position on an opposite side with the transducer region interposed in the moving direction in response to the processor determining the movement based on the command input type form the trackpad, (see Jamello [0053] and Sabata [0064]). However, the combination also Sabata individually is also silent on the operation of moving the region of interest when abutting the transducer region. Further, based on the combination of Jamello and Sabata, it would be improper hindsight to propose a an obviousness rationale to reject the claim based on when the region of interest abuts on the transducer region as neither reference is concerned with the positional contact of the region of interest with the transducer region as a problem that requires solving. One of ordinary skill would instead assume that information could still be obtained from the region of interest while it abuts the transducer moved to the discontinuous position on an opposites side with the transducer region interposed in the moving direction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsukaya et al. (US 5,279,301) teaches an ultrasonic image analyzing apparatus with movable regions of interest provided on a generated image.
Hibi et al. (US 8,701,035) teaches an ultrasound diagnostic apparatus that superimposes movable regions of interests on the image along with the ultrasound probe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/REMY C COOPER/Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793